Peters, C. J.
One of the proprietors of Swett’s Express Company and a cartman in the employment of the company were tried on a criminal complaint against them for having in their possession nineteen hundred and twenty-four lobsters of less than ten and a half inches in length. •
The complaint was brought upon section 2 of chapter 292 of the laws of 1889, which section reads as follows :
"It is unlawful to catch, buy or sell or expose for sale, or possess for any purposes, between the first day of July and the first day of the following May, any lobster less than ten and one-half inches in length, alive or dead, cooked or uncooked, measured in manner as follows : taking the length of the back of the lobster, measured from the bone of the nose to the end of the *110bono of the middle flipper of the tail, the length to be taken with the lobster extended on the back its natural length ; and any lobsters shorter than the prescribed length when caught, shall be liberated alive at the risk and cost of the parties taking them, under a penalty of one dollar for each lobster so caught, bought, sold, exposed for sale, or in possession, not so liberated.”
There were twelve barrels of the lobsters packed in the customary manner for shipment to New York. There was evidence tending to show that the respondents knew that the barrels contained lobsters, but no evidence that they knew while the same were in their possession that they were short lobsters. The barrels had not been in their possession but a few moments before they, were seized and carried away by a game and fish warden.
The counsel for the respondents asked for instructions appropriate to the positions of the defense, which were refused by the learned judge, who gave in their stead the following rulings :
"If these respondents did not know that the barrels entrusted to them contained lobsters of some length, that is, if they were not aware that the barrels contained lobsters at all, even though they were constructively in their possession, then they cannot be found guilty. But while a common carrier is obliged to receive all goods offered him for transportation, he is not obliged to receive into his possession such goods as the law forbids him to receive into his possession. He is not obliged to receive short lobsters for transportation, because the law prohibits the possession of them for any purpose. But, gentlemen, I will go a little further, and I instruct you that if a common carrier receives into his possession for transportation or otherwise, lobsters, that is, if he receives barrels which ho knows contain lobsters, then he is bound in law to know whether those lobsters are longer or shorter than ten and one-half inches, measured according to the statute ; and if any such lobsters as a matter of fact are less than ten and one-half inches in length, then short lobsters are in his possession within the meaning of the law and he would be guilty of violating this statute.
*111"Now you apply these principles of law to the testimony in this case, taking up each one of these respondents. If the respondent Swett knew when he sent his team to Commercial wharf that it was to receive twelve barrels of lobsters, and as matter of fact it did receive twelve barrels of lobsters, then he was bound to know whether those lobsters were shorter than prescribed by the statute which I have read ; he is bound to know it in law, and if any of those lobsters were less than ten and one-half inches in length, measured according to the statute, they were in his possession and you would be justified in finding a verdict against him. But if you have a reasonable doubt as to any of these facts he is entitled to the benefit of it and must be acquitted.”
We are of the opinion that the law is not so exacting as these rulings would make it, and we feel clear that, if the respondents neither knew nor had good reason to believe that the barrels contained short lobsters, they should have been acquitted.
There are in our markets long as well as short lobsters,— legal as well as illegal lobsters. And it must be presumed that the legal constitute the vast bulk of those that are the subject of traffic and transportation. Therefore, it may properly have been presumed by the respondents that the lobsters in question were of the length required by law, there being nothing indicating the contrary. The presumption is that the conduct of men will be in obedience to the requirements of the law when a violation of such law constitutes a criminal offense. Legal lobsters and illegal lobsters are two distinct and independent things.
What inconveniences and risks would men be subjected to who are only in an indirect way connected with commerce in lobsters, or commerce in other articles as well, if the rule given in this case in behalf of the government should prevail. All subordinates in railroad corporations and express companies would be as much punishable for handling freight containing illegal lobsters as their principals would be, including such classes as agents, clerks, cartmen, porters, and employees of every grade and kind. There can be no distinction between *112the liabilities of the different classes of men engaged in exercising a control over the property. In fact, subordinates would be the persons usually to be caught in the net of the law. If a carrier who knows that packages delivered to him contain lobsters, not knowing whether they are long or short lobsters, transports them at his personal peril, his business will be profitless and hazardous as far as that kind of carriage is concerned. In such case the freight must be overhauled and examined, entailing a delay and consequently an injury to such perishable property. How long would it probably have taken the employees of this express company to measure these nineteen hundred and twenty-four lobsters, "by taking the length of the back of the lobster, measured from the bone of the nose to the end of the bone of the middle flipper of the tail, the length to be taken with the lobster extended on its back its natural length?”
How much more reasonable -would it be to relieve carriers of such extreme impositions, as long as they are not conniving with law-breakers, and to leave the work of discovering such infractions of the laws to fish and game wardens and other official detectives. The judge in his charge in this case said: "It is true as claimed by the attorney for the respondent, that if a package is offered to a carrier for transportation, he is not compelled by law to break open the package for the purpose of ascertaining whether or notit contains contraband goods. A law-requiring such strictness of examination would be an interference with the rights of shippers that would not be tolerated.” Why do not these remarks apply here exactly ? Why is not this a case where the argument of intolerable inconvenience applies as forcibly as in any other ? The aim of the law is to attain only reasonable and practical results in all matters where public interests are concerned. If the respondents did not know or have reason to believe that the packages contained short lobsters, they were not under any obligation to explore and hunt as a detective would, to see if they might not perchance obtain such knowledge. Their possession was excusable at least.
*113Aii appeal in behalf of the government is made to the doctrine of the courts that for some statutory offenses a person may be held even though he be ignorant of the facts which constituted his offense. That principle is applied only in minor offenses upon some ground of public policy for the protection of society against abuses which cannot be prevented under any more liberal rule. But public policy requires the application of no such rigorous rule here, where an express carrier and his cartman could each be punished, if punished at all, in the sum of $1924 for having in possession for from five to fifteen minutes a property for the carriage of which the company would have received the sum of only six dollars. We do not think that the facts of the case present a very meritorious complaint against the respondents in any view of the law.
. The authorities on this question are few, for the reason that hitherto extreme notions on the subject have not prevailed. The case of Bennett v. American Express Co., 83 Maine, 236, is certainly in the direct line of the doctrine which wTe adopt in the present case. ' In the Nitro-Glycerine Case, 15 Wall. 524, it was held that no liabilitj' rests on a common carrier for injuries caused by dangerous explosives loaded on his ship, neither he nor his agent knowing or having reasonable cause to believe thatthe materials were hazardous merchandise. In the opinion the pending question is quite elaborately discussed on authority and principle. The doctrine of that case was followed in State v. Goss, 59 Vermont, 266, where the agent of an express company was complained of for selling intoxicating liquors, because ho received packages of liquors and delivered them and received money therefor for the shipper, the sale taking place at the date of such delivery. The court decided that the respondent could not be held unless he knew or had good reason to believe that the packages delivered by him contained intoxicating liquors. And the court in closing its discussion in that case, says : "If, then, in the absence of suspicious appearances and circumstances, an express carrier is neither bound to know nor authorized to find out, as a condition of receiving it, *114what a package contains that is offered him for carriage, it would be strange to hold him guilty of a criminal offense because of the character of its contents ; for in such case he is bound to carry, and is liable if he does not; and the law will not compel a man to act, and then punish him for acting.”

Exceptions sustained.